Case 1:20-cv-05590-EK-RER Document 1 Filed 11/17/20 Page 1 of 25 PageID #: 1




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK

RICHARD LOBEVERO, Individually                        Case No.
and On Behalf of All Others Similarly
Situated,
                                                      CLASS ACTION COMPLAINT FOR
                                Plaintiff,            VIOLATIONS OF THE FEDERAL
                                                      SECURITIES LAWS
                      v.

 JPMORGAN CHASE & CO., JAMES                          JURY TRIAL DEMANDED
 DIMON, JENNIFER PIEPSZAK, and
 MARIANNE LAKE,

                                Defendants.


       Plaintiff Richard Lobevero (“Plaintiff”), individually and on behalf of all others similarly

situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s complaint against Defendants (defined

below), alleges the following based upon personal knowledge as to Plaintiff and Plaintiff’s own

acts, and information and belief as to all other matters, based upon, inter alia, the investigation

conducted by and through Plaintiff’s attorneys, which included, among other things, a review of

Defendants’ public documents, conference calls and announcements made by Defendants, United

States (“U.S.”) Securities and Exchange Commission (“SEC”) filings, wire and press releases

published by and regarding JPMorgan Chase & Co. (“JPMorgan” or the “Company”), and

information readily obtainable on the Internet.       Plaintiff believes that substantial additional

evidentiary support will exist for the allegations set forth herein after a reasonable opportunity for

discovery.

                                  NATURE OF THE ACTION

       1.      This is a federal securities class action on behalf of a class consisting of all persons

or entities that purchased or otherwise acquired JPMorgan securities between February 23, 2016




                                                  1
Case 1:20-cv-05590-EK-RER Document 1 Filed 11/17/20 Page 2 of 25 PageID #: 2




and September 23, 2020, inclusive (the “Class Period”). Plaintiff seeks to recover compensable

damages caused by Defendants’ violations of the federal securities laws under the Securities

Exchange Act of 1934 (the “Exchange Act”).

                                 JURISDICTION AND VENUE

        2.      The claims asserted herein arise under and pursuant to Sections 10(b) and 20(a) of

the Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the

SEC (17 C.F.R. § 240.10b-5).

        3.      This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331, and Section 27 of the Exchange Act (15 U.S.C. § 78aa).

        4.      Venue is proper in this Judicial District pursuant to 28 U.S.C. § 1391(b) and Section

27 of the Exchange Act (15 U.S.C. § 78aa(c)), as the alleged misstatements entered and the

subsequent damages took place in this Judicial District. Pursuant to JPMorgan’s most recent

annual report on Form 10-K, as of January 31, 2020, there were 3,073,976,616 shares of the

Company’s common stock outstanding. JPMorgan’s common stock trades on the New York Stock

Exchange (“NYSE”). Accordingly, there are presumably hundreds, if not thousands, of investors

in JPMorgan’s common stock located within the U.S., some of whom undoubtedly reside in this

Judicial District.

        5.      In connection with the acts, conduct and other wrongs alleged in this complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to, the U.S. mails, interstate telephone communications and the facilities

of the national securities exchange.




                                                  2
Case 1:20-cv-05590-EK-RER Document 1 Filed 11/17/20 Page 3 of 25 PageID #: 3




                                            PARTIES

       6.      Plaintiff, as set forth in the accompanying Certification, incorporated by reference

herein, purchased JPMorgan securities during the Class Period and was economically damaged

thereby.

       7.      Defendant JPMorgan purports to operate as a financial services company

worldwide.    The Company operates in four segments: Consumer & Community Banking,

Corporate & Investment Bank, Commercial Banking, and Asset & Wealth Management.

JPMorgan is incorporated in Delaware with headquarters at 383 Madison Avenue, New York, New

York. JPMorgan’s securities trade on NYSE under the ticker symbol “JPM.”

       8.      Defendant James Dimon (“Dimon”) served as the Company’s Chief Executive

Officer and Chairman of the Board of Directors throughout the Class Period.

       9.      Defendant Jennifer Piepszak (“Piepszak”) has served as the Company’s Chief

Financial Officer (“CFO”) since May 1, 2019.

       10.     Defendant Marianne Lake (“Lake”) served as the Company’s CFO from 2013 until

April 30, 2019.

       11.     Defendants Dimon, Piepszak, and Lake are collectively referred to herein as the

“Individual Defendants.”

       12.     Each of the Individual Defendants: (i) directly participated in the management of

the Company; (ii) was directly involved in the day-to-day operations of the Company at the highest

levels; (iii) was privy to confidential proprietary information concerning the Company and its

business and operations; (iv) was directly or indirectly involved in drafting, producing, reviewing

and/or disseminating the false and misleading statements and information alleged herein; (v) was

directly or indirectly involved in the oversight or implementation of the Company’s internal

controls; (vi) was aware of or recklessly disregarded the fact that the false and misleading


                                                3
Case 1:20-cv-05590-EK-RER Document 1 Filed 11/17/20 Page 4 of 25 PageID #: 4




statements were being issued concerning the Company; and/or (vii) approved or ratified these

statements in violation of the federal securities laws.

       13.     JPMorgan is liable for the acts of the Individual Defendants and its employees

under the doctrine of respondeat superior and common law principles of agency because all of the

wrongful acts complained of herein were carried out within the scope of their employment.

       14.     The scienter of the Individual Defendants and other employees and agents of the

Company is similarly imputed to JPMorgan under respondeat superior and agency principles.

       15.     Defendants JPMorgan and the Individual Defendants are collectively referred to

herein as “Defendants.”

                               SUBSTANTIVE ALLEGATIONS

                                            Background

       16.     From approximately January 1, 2009 until December 31, 2015, traders at the

Company manipulated the prices of precious metals futures and options contracts using a technique

called “spoofing” whereby traders placed electronic orders to buy and sell such futures contracts

with the intent to cancel those orders before execution. Such spoof orders injected materially false

and illegitimate signals of supply and demand into the market and were intended to induce other

market participants to trade against Defendants’ genuine orders (i.e., orders that Defendants did

want to execute).

       17.     The Precious Metals Desk and Treasuries Desk traders, on behalf of JPMorgan,

placed bids and offers for certain gold, silver, platinum, palladium, Treasury note, and Treasury

bond futures contracts traded on Commodity Exchange, Inc. (“COMEX”), the New York

Mercantile Exchange (“NYMEX”), and the Chicago Board of Trade (“CBOT”), which are futures

exchanges and Designated Contract Markets owned and operated by CME Group Inc. (“CME”).




                                                  4
Case 1:20-cv-05590-EK-RER Document 1 Filed 11/17/20 Page 5 of 25 PageID #: 5




JPMorgan traders placed hundreds of thousands of orders to buy or sell futures contracts with the

intent to cancel them before execution, intentionally sending false signals of supply or demand

designed to deceive market participants into executing against other orders they wanted filled.

        18.      The spoof orders were designed to, and did, artificially move the prices of such

precious metals futures and options contracts to prices that were more favorable to J.P. Morgan,

creating a false appearance of activity in the market and induced other market participants to trade

at more favorable prices.

            Materially False and Misleading Statements Issued During the Class Period

        19.      The Class Period begins on February 23, 2016, when the Company filed its annual

report on Form 10-K for the year ended December 31, 2015 with the SEC (the “2015 10-K”). The

2015 10-K was signed by Defendants Dimon and Lake. The 2015 10-K contained signed

certifications pursuant to the Sarbanes-Oxley Act of 2002 (“SOX”) by Defendants Dimon and

Lake attesting to the accuracy of financial reporting, the disclosure of any material changes to the

Company’s internal controls over financial reporting, and the disclosure of all fraud.

        20.      Concerning the Company’s trading in precious metals, the 2015 10-K stated that

“[i]n the physical commodity markets, the Firm primarily purchases and sells precious and base

metals and may hold other commodities inventories under financing and other arrangements with

clients.”

        21.      The 2015 10-K stated that the Company secured $842 million in revenue through

the physical commodity markets in 2015, $1,663 million in revenue in 2014, and $2,083 million

in revenue in 2013.




                                                 5
Case 1:20-cv-05590-EK-RER Document 1 Filed 11/17/20 Page 6 of 25 PageID #: 6




        22.    Further, the 2015 10-K stated that physical commodities were valued “using

observable market prices or data” and that “[c]ommodity derivatives [were] frequently used to

manage the Firm’s risk exposure to its physical commodities inventories.”

        23.    On February 28, 2017, the Company filed its annual report on Form 10-K for the

year ended December 31, 2016 with the SEC (the “2016 10-K”). The 2016 10-K was signed by

Defendants Dimon and Lake. The 2016 10-K contained signed SOX certifications by Defendants

Dimon and Lake attesting to the accuracy of financial reporting, the disclosure of any material

changes to the Company’s internal controls over financial reporting, and the disclosure of all fraud.

        24.    Concerning the Company’s trading in precious metals, the 2016 10-K stated that

“[i]n the physical commodity markets, the Firm primarily purchases and sells precious and base

metals and may hold other commodities inventories under financing and other arrangements with

clients.”

        25.    The 2016 10-K stated that the Company secured $1,067 million in revenue through

the physical commodity markets in 2016, $842 million in revenue in 2015, and $1,663 million in

revenue in 2014.

        26.    Further, the 2016 10-K stated that physical commodities were valued “using

observable market prices or data” and that “[c]ommodity derivatives [were] frequently used to

manage the Firm’s risk exposure to its physical commodities inventories.”

        27.    On February 27, 2018, the Company filed its annual report on Form 10-K for the

year ended December 31, 2017 with the SEC (the “2017 10-K”). The 2017 10-K was signed by

Defendants Dimon and Lake. The 2017 10-K contained signed SOX certifications by Defendants

Dimon and Lake attesting to the accuracy of financial reporting, the disclosure of any material

changes to the Company’s internal controls over financial reporting, and the disclosure of all fraud.




                                                 6
Case 1:20-cv-05590-EK-RER Document 1 Filed 11/17/20 Page 7 of 25 PageID #: 7




        28.    Concerning the Company’s trading in precious metals, the 2017 10-K stated that

“[i]n the physical commodity markets, the Firm primarily purchases and sells precious and base

metals and may hold other commodities inventories under financing and other arrangements with

clients.”

        29.    The 2017 10-K stated that the Company secured $661 million in revenue through

the physical commodity markets in 2017, $1,067 million in revenue in 2016, and $842 million in

revenue in 2015.

        30.    Further, the 2017 10-K stated that physical commodities were valued “using

observable market prices or data” and that “[c]ommodity derivatives [were] frequently used to

manage the Firm’s risk exposure to its physical commodities inventories.”

        31.    On February 26, 2019, the Company filed its annual report on Form 10-K for the

year ended December 31, 2018 with the SEC (the “2018 10-K”). The 2018 10-K was signed by

Defendants Dimon and Lake. The 2018 10-K contained signed SOX certifications by Defendants

Dimon and Lake attesting to the accuracy of financial reporting, the disclosure of any material

changes to the Company’s internal controls over financial reporting, and the disclosure of all fraud.

        32.    The 2018 10-K stated the following concerning the precious metals manipulation

scheme:

        Precious Metals Investigations and Litigation. Various authorities, including the
        Department of Justice’s Criminal Division, are conducting investigations relating
        to trading practices in the precious metals markets and related conduct. The Firm
        is responding to and cooperating with these investigations. Several putative class
        action complaints have been filed in the United States District Court for the
        Southern District of New York against the Firm and certain current and former
        employees, alleging a precious metals futures and options price manipulation
        scheme in violation of the Commodity Exchange Act. The Firm is also a defendant
        in a consolidated action filed in the United States District Court for the Southern
        District of New York alleging monopolization of silver futures in violation of the
        Sherman Act.




                                                 7
Case 1:20-cv-05590-EK-RER Document 1 Filed 11/17/20 Page 8 of 25 PageID #: 8




        33.     On February 25, 2020, the Company filed its annual report on Form 10-K for the

year ended December 31, 2019 with the SEC (the “2019 10-K”). The 2019 10-K was signed by

Defendants Dimon and Piepszak.         The 2019 10-K contained signed SOX certifications by

Defendants Dimon and Piepszak attesting to the accuracy of financial reporting, the disclosure of

any material changes to the Company’s internal controls over financial reporting, and the

disclosure of all fraud.

        34.     The 2019 10-K stated the following concerning the precious metals manipulation

scheme:

        Metals and U.S. Treasuries Investigations and Litigation and Related Inquiries.
        Various authorities, including the Department of Justice’s Criminal Division, are
        conducting investigations relating to trading practices in the metals markets and
        related conduct. The Firm also is responding to related requests concerning similar
        trading-practices issues in markets for other financial instruments, such as U.S.
        Treasuries. The Firm continues to cooperate with these investigations and is
        currently engaged in discussions with various regulators about resolving their
        respective investigations. There is no assurance that such discussions will result in
        settlements. Several putative class action complaints have been filed in the United
        States District Court for the Southern District of New York against the Firm and
        certain former employees, alleging a precious metals futures and options price
        manipulation scheme in violation of the Commodity Exchange Act. Some of the
        complaints also allege unjust enrichment and deceptive acts or practices under the
        General Business Law of the State of New York. The Court consolidated these
        putative class actions in February 2019. The Firm is also a defendant in a
        consolidated action filed in the United States District Court for the Southern District
        of New York alleging monopolization of silver futures in violation of the Sherman
        Act.

        35.     The statements contained in ¶¶ 19-34 were materially false and/or misleading

because they misrepresented and failed to disclose the following adverse facts pertaining to the

Company’s business, operations and prospects, which were known to Defendants or recklessly

disregarded by them. Specifically, Defendants made false and/or misleading statements and/or

failed to disclose that: (i) traders at the Company, with the knowledge and consent of their

superiors, manipulated the precious metals market by “spoofing,” or placing fake orders to



                                                  8
Case 1:20-cv-05590-EK-RER Document 1 Filed 11/17/20 Page 9 of 25 PageID #: 9




generate the appearance of market demand; (ii) the Company had insufficient controls and

compliance protocols to enable it to identify and stop the misconduct; (iii) the Company’s earnings

in the physical commodity market were, at least in part, ill-gotten; (iv) such conduct would result

in enhanced regulatory scrutiny; (v) the Company provided misleading information to Commodity

Futures Trading Commission (“CFTC”) investigators at early stages of the investigation into the

misconduct; (vi) resolution of the governmental investigation into the Company would foreseeably

result in a significant fine; and (vii) as a result, Defendants’ statements about its business,

operations, and prospects, were materially false and misleading and/or lacked a reasonable basis

at all relevant times.

                                  The Truth Begins to Emerge

        36.     On November 6, 2018, the Department of Justice (“DOJ”) announced in a press

release that former JPMorgan precious metals trader John Edmonds pleaded guilty to commodities

fraud and spoofing conspiracy. The press release stated, in pertinent part, the following:

        A former precious metals trader at a United States bank (Bank) pleaded guilty in a
        proceeding unsealed yesterday to commodities fraud and a spoofing conspiracy in
        connection with his participation in fraudulent and deceptive trading activity in the
        precious metals futures contracts markets.

                                               ***

        John Edmonds, 36, of Brooklyn, New York, pleaded guilty under seal on Oct. 9 in
        the District of Connecticut to an information charging him with one count of
        commodities fraud and one count of conspiracy to commit wire fraud, commodities
        fraud, commodities price manipulation and spoofing. Sentencing is scheduled for
        Dec. 19 before U.S. District Judge Robert N. Chatigny of the District of
        Connecticut.

                                               ***

        As part of his plea, Edmonds admitted that from approximately 2009 through 2015,
        he conspired with other precious metals traders at the Bank to manipulate the
        markets for gold, silver, platinum and palladium futures contracts traded on the
        New York Mercantile Exchange Inc. (NYMEX) and Commodity Exchange Inc.
        (COMEX), which are commodities exchanges operated by CME Group Inc.


                                                 9
Case 1:20-cv-05590-EK-RER Document 1 Filed 11/17/20 Page 10 of 25 PageID #: 10




       Edmonds and his fellow precious metals traders at the Bank routinely placed orders
       for precious metals futures contracts with the intent to cancel those orders before
       execution (the Spoof Orders), he admitted. This trading strategy was admittedly
       intended to inject materially false and misleading liquidity and price information
       into the precious metals futures contracts markets by placing the Spoof Orders in
       order to deceive other market participants about the existence of supply and
       demand. The Spoof Orders were designed to artificially move the price of precious
       metals futures contracts in a direction that was favorable to Edmonds and his co-
       conspirators at the Bank, to the detriment of other market participants. In pleading
       guilty, Edmonds admitted that he learned this deceptive trading strategy from more
       senior traders at the Bank, and he personally deployed this strategy hundreds of
       times with the knowledge and consent of his immediate supervisors.

       37.     On August 20, 2019, the DOJ announced that another JPMorgan employee,

Christian Trunz, pled guilty to spoofing charges, and had done so with the knowledge and consent

of his supervisors. The press release stated, in relevant part:

       Christian Trunz, 34, of London, England, pleaded guilty in the Eastern District of
       New York to an information charging him with one count of conspiracy to engage
       in spoofing and one count of spoofing. Today’s pleas were accepted by U.S. District
       Judge Pamela K. Chen. Sentencing is scheduled for Feb. 19, 2020. Trunz resigned
       from his position as an Executive Director at Bank A earlier today.

       According to admissions made as part of his plea and other statements made in
       court, between approximately July 2007 and August 2016, Trunz placed thousands
       of orders that he did not intend to execute for gold, silver, platinum and palladium
       futures contracts traded on the New York Mercantile Exchange Inc. (NYMEX) and
       Commodity Exchange Inc. (COMEX), which are commodities exchanges operated
       by CME Group Inc. Trunz learned to spoof from more senior traders, and spoofed
       with the knowledge and consent of his supervisors.

(Emphasis added.)

       38.     On September 23, 2020, Bloomberg reported that the Company was nearing a

settlement to resolve the spoofing charges. According to sources, the settlement was to be for a

record nearly $1 billion. The article stated, in pertinent part:

       JPMorgan . . . is poised to pay close to $1 billion to resolve market manipulation
       investigations by U.S. authorities into its trading of metals futures and Treasury
       securities, according to three people with knowledge of the matter.




                                                  10
Case 1:20-cv-05590-EK-RER Document 1 Filed 11/17/20 Page 11 of 25 PageID #: 11




       The potential record for a settlement involving alleged spoofing could be
       announced as soon as this week, said the people who asked not to be named because
       the details haven’t yet been finalized. The accord would end probes by the Justice
       Department, the Commodity Futures Trading Commission and the Securities and
       Exchange Commission into whether traders on JPMorgan’s precious metals and
       treasuries desks rigged markets, two of the people said.

       A penalty approaching $1 billion would far exceed previous spoofing-related fines.
       It would also be on par with sanctions in many prior manipulation cases, including
       some brought several years ago against banks for allegedly rigging benchmark
       interest rates and foreign exchange markets.

                                               ***

       The government’s settlement with JPMorgan is not expected to result in any
       restrictions on its business practices, said one person familiar with the negotiations
       between authorities and the bank. It is anticipated that JPMorgan will admit to
       wrongdoing.

                                               ***

       The pending spoofing case against JPMorgan follows criminal charges filed last
       year against several of its employees, including former head of the precious metals
       desk, Michael Nowak. In that case, the Justice Department used racketeering laws
       more commonly used in mafia and drug gang prosecutions, alleging the precious
       metals desk effectively became a criminal enterprise for eight years.

       Nowak and three others accused in the case pleaded not guilty and are seeking to
       have the charges dismissed. Two other former traders have pleaded guilty to
       conspiracy claims and are cooperating.

       39.    On this news, shares of JPMorgan stock fell $1.53 per share, or approximately 2%,

to close at $92.74 per share on September 23, 2020.

       40.    As a result of Defendants’ wrongful acts and omissions, and the precipitous decline

in the market value of the Company’s securities, Plaintiff and other Class members have suffered

significant losses and damages.

                                  Post-Class Period Developments

       41.    On September 29, 2020, the CFTC formally announced that it had ordered

JPMorgan to pay $920 million to settle the spoofing and manipulation charges. According to the



                                                11
Case 1:20-cv-05590-EK-RER Document 1 Filed 11/17/20 Page 12 of 25 PageID #: 12




order, the Company failed to monitor its employees and ignored multiple red flags. The Company

also provided the CFTC with misleading information. The CFTC’s press release stated, in relevant

part:

        Washington, D.C. — The Commodity Futures Trading Commission today issued
        an order filing and settling charges against JPMorgan Chase & Company (JPMC &
        Co.) and its subsidiaries, JPMorgan Chase Bank, N.A., and J.P. Morgan Securities
        LLC (JPMS) (collectively, JPM), for manipulative and deceptive conduct and
        spoofing that spanned at least eight years and involved hundreds of thousands of
        spoof orders in precious metals and U.S. Treasury futures contracts on the
        Commodity Exchange, Inc., the New York Mercantile Exchange, and the Chicago
        Board of Trade. This case is brought in connection with the Division of
        Enforcement’s Spoofing Task Force.

        The order finds that JPM’s illegal trading significantly benefited JPM and harmed
        other market participants. JPM is required to pay a total of $920.2 million—the
        largest amount of monetary relief ever imposed by the CFTC—including the
        highest restitution ($311,737,008), disgorgement ($172,034,790), and civil
        monetary penalty ($436,431,811) amounts in any spoofing case.

        “Spoofing is illegal—pure and simple,” said CFTC Chairman Heath P. Tarbert.
        “This record-setting enforcement action demonstrates the CFTC’s commitment to
        being tough on those who intentionally break our rules, no matter who they are.
        Attempts to manipulate our markets won’t be tolerated. The CFTC will take all
        steps necessary to investigate and prosecute illegal activities that could ultimately
        undermine the integrity of the American free enterprise system.”

                                                ***

        The CFTC has previously issued orders in related matters filing and settling charges
        of spoofing against two traders, both of whom have entered into formal cooperation
        agreements with the CFTC: John Edmonds [See CFTC Press Release No. 7983-19]
        and Christian Trunz [See CFTC Press Release No. 8014-19]. In another related
        matter, the CFTC continues to pursue civil litigation against two other traders,
        Michael Nowak and Gregg Smith, for spoofing and attempted price manipulation
        [See CFTC Press Release No. 8013-19].

        Case Background

        The order finds that, from at least 2008 through 2016, JPM, through numerous
        traders on its precious metals and Treasuries trading desks, including the heads of
        both desks, placed hundreds of thousands of orders to buy or sell certain gold,
        silver, platinum, palladium, Treasury note, and Treasury bond futures contracts
        with the intent to cancel those orders prior to execution. Through these spoof orders,



                                                 12
Case 1:20-cv-05590-EK-RER Document 1 Filed 11/17/20 Page 13 of 25 PageID #: 13




        the traders intentionally sent false signals of supply or demand designed to deceive
        market participants into executing against other orders they wanted filled.
        According to the order, in many instances, JPM traders acted with the intent to
        manipulate market prices and ultimately did cause artificial prices.

        The order also finds that JPMS, a registered futures commission merchant, failed
        to identify, investigate, and stop the misconduct. The order states that despite
        numerous red flags, including internal surveillance alerts, inquiries from CME
        and the CFTC, and internal allegations of misconduct from a JPM trader, JPMS
        failed to provide supervision to its employees sufficient to enable JPMS to
        identify, adequately investigate, and put a stop to the misconduct.

        The order notes that during the early stages of the Division of Enforcement’s
        investigation, JPM responded to certain information requests in a manner that
        resulted in the Division being misled. The order recognizes, however, JPM’s
        significant cooperation in the later stages of the investigation.

(Emphases added.)

                          PLAINTIFF’S CLASS ACTION ALLEGATIONS

        42.     Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a class consisting of all persons or entities other than

Defendants that purchased or otherwise acquired JPMorgan securities during the Class Period, and

who were damaged thereby (the “Class”). Excluded from the Class are Defendants, the officers

and directors of JPMorgan, members of the Individual Defendants’ immediate families and their

legal representatives, heirs, successors or assigns and any entity in which Defendants have or had

a controlling interest.

        43.     The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, JPMorgan securities were actively traded on NYSE.

While the exact number of Class members is unknown to Plaintiff at this time and can be

ascertained only through appropriate discovery, Plaintiff believes that there are hundreds, if not

thousands of members in the proposed Class.




                                                13
Case 1:20-cv-05590-EK-RER Document 1 Filed 11/17/20 Page 14 of 25 PageID #: 14




       44.     Plaintiff’s claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by defendants’ wrongful conduct in violation of federal

law that is complained of herein.

       45.     Plaintiff will fairly and adequately protect the interests of the members of the Class

and has retained counsel competent and experienced in class and securities litigation. Plaintiff has

no interests antagonistic to or in conflict with those of the Class.

       46.     Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

                      whether the Exchange Act was violated by Defendants’ acts as alleged

                       herein;

                      whether statements made by Defendants to the investing public during the

                       Class Period misrepresented material facts about the financial condition and

                       business JPMorgan;

                      whether Defendants’ public statements to the investing public during the

                       Class Period omitted material facts necessary to make the statements made,

                       in light of the circumstances under which they were made, not misleading;

                      whether the Defendants caused JPMorgan to issue false and misleading

                       SEC filings during the Class Period;

                      whether Defendants acted knowingly or recklessly in issuing false

                       statements and SEC filings;




                                                  14
Case 1:20-cv-05590-EK-RER Document 1 Filed 11/17/20 Page 15 of 25 PageID #: 15




                      whether the prices of JPMorgan securities during the Class Period were

                       artificially inflated because of the Defendants’ conduct complained of

                       herein; and

                      whether the members of the Class have sustained damages and, if so, what

                       is the proper measure of damages.

       47.     A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

damages suffered by individual Class members may be relatively small, the expense and burden

of individual litigation make it impossible for members of the Class to individually redress the

wrongs done to them. There will be no difficulty in the management of this action as a class action.

       48.     Plaintiff will rely, in part, upon the presumption of reliance established by the fraud-

on-the-market doctrine in that:

                      JPMorgan shares met the requirements for listing, and were listed and

                       actively traded on the NYSE, a highly efficient and automated market;

                      As a public issuer, JPMorgan filed periodic public reports with the SEC and

                       NYSE;

                      JPMorgan regularly communicated with public investors via established

                       market communication mechanisms, including through the regular

                       dissemination of press releases via major newswire services and through

                       other wide-ranging public disclosures, such as communications with the

                       financial press and other similar reporting services; and




                                                 15
Case 1:20-cv-05590-EK-RER Document 1 Filed 11/17/20 Page 16 of 25 PageID #: 16




                      JPMorgan was followed by a number of securities analysts employed by

                       major brokerage firms who wrote reports that were widely distributed and

                       publicly available.

        49.     Based on the foregoing, the market for JPMorgan securities promptly digested

current information regarding JPMorgan from all publicly available sources and reflected such

information in the prices of the Company’s shares, and Plaintiff and the members of the Class are

entitled to a presumption of reliance upon the integrity of the market.

        50.     Alternatively, Plaintiff and the members of the Class are entitled to the presumption

of reliance established by the Supreme Court in Affiliated Ute Citizens of the State of Utah v.

United States, 406 U.S. 128 (1972), as Defendants omitted material information in their Class

Period statements in violation of a duty to disclose such information as detailed above.

                                             COUNT I

 (Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Promulgated Thereunder
                                    Against All Defendants)

        51.     Plaintiff repeats and realleges each and every allegation contained above as if fully

set forth herein.

        52.     This Count is asserted against Defendants is based upon Section 10(b) of the

Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by the SEC.

        53.     During the Class Period, Defendants, individually and in concert, directly or

indirectly, disseminated or approved the false statements specified above, which they knew or

deliberately disregarded were misleading in that they contained misrepresentations and failed to

disclose material facts necessary in order to make the statements made, in light of the

circumstances under which they were made, not misleading.




                                                 16
Case 1:20-cv-05590-EK-RER Document 1 Filed 11/17/20 Page 17 of 25 PageID #: 17




       54.     Defendants violated Section 10(b) of the Exchange Act and Rule 10b-5

promulgated thereunder in that they:

                      employed devices, schemes and artifices to defraud;

                      made untrue statements of material facts or omitted to state material facts

                       necessary in order to make the statements made, in light of the

                       circumstances under which they were made, not misleading; or

                      engaged in acts, practices and a course of business that operated as a fraud

                       or deceit upon plaintiff and others similarly situated in connection with their

                       purchases of JPMorgan securities during the Class Period.

       55.     Defendants acted with scienter in that they knew that the public documents and

statements issued or disseminated in the name of JPMorgan were materially false and misleading;

knew that such statements or documents would be issued or disseminated to the investing public;

and knowingly and substantially participated, or acquiesced in the issuance or dissemination of

such statements or documents as primary violations of the securities laws. These defendants by

virtue of their receipt of information reflecting the true facts of JPMorgan, their control over,

and/or receipt and/or modification of JPMorgan’s allegedly materially misleading statements,

and/or their associations with the Company which made them privy to confidential proprietary

information concerning JPMorgan, participated in the fraudulent scheme alleged herein.

       56.     The Individual Defendants, who are the senior officers and/or directors of the

Company, had actual knowledge of the material omissions and/or the falsity of the material

statements set forth above, and intended to deceive Plaintiff and the other members of the Class,

or, in the alternative, acted with reckless disregard for the truth when they failed to ascertain and




                                                 17
Case 1:20-cv-05590-EK-RER Document 1 Filed 11/17/20 Page 18 of 25 PageID #: 18




disclose the true facts in the statements made by them or other JPMorgan personnel to members

of the investing public, including Plaintiff and the Class.

       57.     As a result of the foregoing, the market price of JPMorgan securities was artificially

inflated during the Class Period. In ignorance of the falsity of Defendants’ statements, Plaintiff

and the other members of the Class relied on the statements described above and/or the integrity

of the market price of JPMorgan securities during the Class Period in purchasing JPMorgan

securities at prices that were artificially inflated as a result of Defendants’ false and misleading

statements.

       58.     Had Plaintiff and the other members of the Class been aware that the market price

of JPMorgan securities had been artificially and falsely inflated by Defendants’ misleading

statements and by the material adverse information which Defendants did not disclose, they would

not have purchased JPMorgan securities at the artificially inflated prices that they did, or at all.

       59.     As a result of the wrongful conduct alleged herein, Plaintiff and other members of

the Class have suffered damages in an amount to be established at trial.

       60.     By reason of the foregoing, Defendants have violated Section 10(b) of the

Exchange Act and Rule 10b-5 promulgated thereunder and are liable to Plaintiff and the other

members of the Class for substantial damages which they suffered in connection with their

purchase of JPMorgan securities during the Class Period.

                                             COUNT II

    (Violations of Section 20(a) of the Exchange Act Against the Individual Defendants)

       61.     Plaintiff repeats and realleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.




                                                  18
Case 1:20-cv-05590-EK-RER Document 1 Filed 11/17/20 Page 19 of 25 PageID #: 19




       62.     During the Class Period, the Individual Defendants participated in the operation

and management of JPMorgan, and conducted and participated, directly and indirectly, in the

conduct of JPMorgan’s business affairs. Because of their senior positions, they knew the adverse

non-public information about JPMorgan’s misstatement of revenue and profit and false financial

statements.

       63.     As officers and/or directors of a publicly owned company, the Individual

Defendants had a duty to disseminate accurate and truthful information with respect to JPMorgan’s

financial condition and results of operations, and to correct promptly any public statements issued

by JPMorgan which had become materially false or misleading.

       64.     Because of their positions of control and authority as senior officers, the Individual

Defendants were able to, and did, control the contents of the various reports, press releases and

public filings which JPMorgan disseminated in the marketplace during the Class Period

concerning JPMorgan’s results of operations.         Throughout the Class Period, the Individual

Defendants exercised their power and authority to cause JPMorgan to engage in the wrongful acts

complained of herein. The Individual Defendants, therefore, were “controlling persons” of

JPMorgan within the meaning of Section 20(a) of the Exchange Act. In this capacity, they

participated in the unlawful conduct alleged which artificially inflated the market price of

JPMorgan securities.

       65.     By reason of the above conduct, the Individual Defendants are liable pursuant to

Section 20(a) of the Exchange Act for the violations committed by JPMorgan.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, on behalf of Plaintiff and the Class, prays for judgment and relief

as follows:




                                                19
Case 1:20-cv-05590-EK-RER Document 1 Filed 11/17/20 Page 20 of 25 PageID #: 20




       A.      Declaring this action to be a proper class action, designating Plaintiff as Lead

Plaintiff and certifying Plaintiff as a class representative under Rule 23 of the Federal Rules of

Civil Procedure and designating Plaintiff’s counsel as Lead Counsel;

       B.      Awarding damages in favor of Plaintiff and the other Class members against all

defendants, jointly and severally, together with interest thereon;

       C.      Awarding Plaintiff and the Class reasonable costs and expenses incurred in this

action, including counsel fees and expert fees; and

       D.      Awarding Plaintiff and other members of the Class such other and further relief as

the Court may deem just and proper.

                                  JURY TRIAL DEMANDED

       Plaintiff hereby demands a trial by jury.

Dated: November 17, 2020

                                                        Respectfully submitted,

                                                        POMERANTZ LLP

                                                        /s/ Jeremy A. Lieberman
                                                        Jeremy A. Lieberman
                                                        J. Alexander Hood II
                                                        600 Third Avenue
                                                        New York, New York 10016
                                                        Telephone: (212) 661-1100
                                                        Facsimile: (212) 661-8665
                                                        jalieberman@pomlaw.com
                                                        ahood@pomlaw.com

                                                        POMERANTZ LLP
                                                        Patrick V. Dahlstrom
                                                        10 South La Salle Street, Suite 3505
                                                        Chicago, Illinois 60603
                                                        Telephone: (312) 377-1181
                                                        Facsimile: (312) 377-1184
                                                        pdahlstrom@pomlaw.com




                                                   20
Case 1:20-cv-05590-EK-RER Document 1 Filed 11/17/20 Page 21 of 25 PageID #: 21




                                           BRONSTEIN, GEWIRTZ &
                                           GROSSMAN, LLC
                                           Peretz Bronstein
                                           60 East 42nd Street, Suite 4600
                                           New York, New York 10165
                                           Telephone: (212) 697-6484
                                           Facsimile: (212) 697-7296
                                           peretz@bgandg.com

                                           Attorneys for Plaintiff




                                      21
    Case 1:20-cv-05590-EK-RER Document 1 Filed 11/17/20 Page 22 of 25 PageID #: 22


                                                                                  Monday, October 26, 2020

JPMorgan (JPM)



CERTIFICATION PURSUANT TO FEDERAL SECURITIES LAWS
1. I make this declaration pursuant to Section 27(a)(2) of the Securities Act of 1933 (“Securities Act”)
and/or Section 21D(a)(2) of the Securities Exchange Act of 1934 (“Exchange Act”) as amended by the
Private Securities Litigation Reform Act of 1995.

2. I have reviewed a Complaint against JPMorgan Chase & Co. ("JPMorgan" or the “Company”) and
authorize the ﬁling of a comparable complaint on my behalf.

3. I did not purchase or acquire JPMorgan securities at the direction of plaintiffs counsel, or in order to
participate in any private action arising under the Securities Act or Exchange Act.

4. I am willing to serve as a representative party on behalf of a Class of investors who purchased or
acquired JPMorgan securities during the class period, including providing testimony at deposition and
trial, if necessary. I understand that the Court has the authority to select the most adequate lead plaintiff
in this action.

5. To the best of my current knowledge, the attached sheet lists all of my transactions in JPMorgan
securities during the Class Period as speciﬁed in the Complaint.

6. During the three-year period preceding the date on which this Certiﬁcation is signed, I have not sought
to serve as a representative party on behalf of a class under the federal securities laws.

7. I agree not to accept any payment for serving as a representative party on behalf of the class as set
forth in the Complaint, beyond my pro rata share of any recovery, except such reasonable costs and
expenses directly relating to the representation of the class as ordered or approved by the Court.

8. I declare under penalty of perjury that the foregoing is true and correct.




Name


Print Name
richard lobevero

Signature




                                                                                                                1
    Case 1:20-cv-05590-EK-RER Document 1 Filed 11/17/20 Page 23 of 25 PageID #: 23




REDACTED




                                                                                     2
   Case 1:20-cv-05590-EK-RER Document 1 Filed 11/17/20 Page 24 of 25 PageID #: 24
REDACTED




                                                                                    3
Case 1:20-cv-05590-EK-RER Document 1 Filed 11/17/20 Page 25 of 25 PageID #: 25



 JPMorgan Chase & Co. (2020)                                         Lobevero, Richard

                                      List of Purchases and Sales

    Transaction                                      Number of       Price Per
       Type                    Date                  Shares/Unit    Share/Unit

      Purchase             6/5/2020                      500        $110.9000
